the president pronounced the court’s opinion.
a The court is of opinion that the objection to the right of the high sheriff to remove his deputy from office is neither tobe sustained on the ground of authority or principle, so far as there is an analogy between offices of this nature in England. The English decisions are conclusive. On the ground of principle, the court has no doubt. The deputy is appointed by his principal ad libitum i he is responsible for all his acts, and takes the bond to himself, to secure him against that responsibility, and thereby makes the acts of his deputy his own. Nor is this an unreasonable, or unjust construction of the relation which exists between them. The deputy is not deprived, thereby, of his remedy against his principal, for an undue exercise of this power, if in violation of his contract.”
“ As to the objection to the plea of the defendant, this court is of opinion that the averment, that the plaintiff had been guilty of a misfeasance, and other improprieties^ in his office, is a full answer to the declaration, the gist of which is that the defendant had turned him out, or procured him to be turned out, of his office, without cause, and in violation of his contract; and that the specifications in the plea of the particular instances of misfeasance, and of improper conduct in office, were for the benefit of the plaintiff; as they gave notice of the facts intended to be proved in support of the averment.”
“ The court, therefore, (waving for the present a decision of the’ objection to the validity of the contract set forth in the declaration,) is of opinion that the judgment be affirmed.17